DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328), and further in view of Govan (U.S. Pub No. 2014/0195353).
Regarding claim 1, Chitnis teaches providing an application that provides the first screen displayed on a display of the portable communication terminal when the portable communication terminal is switched from an inactive state to an active state (Paragraph 0065), receiving an interest content registration information by the server, wherein the interest content registration information is generated from the application in a case where a user registers a first content provided from the application as the interest content and transmitted from the application to the server (Paragraphs 0052-
While Chitnis teaches interest content registration (Paragraphs 0052-0054, 0058), Chitnis does not appear to specify the application as providing a product information provision screen that includes a description of a first content, a payment interface, an interest content registration interface.  However, Jung teaches a lock screen application that provides a product information provision screen that includes a description of a first content, a payment interface, and an interest content registration interface for “registering” interest content (Paragraphs 0181 and 0197).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a product information provision screen in order to entice users to make purchases which will result in more revenue.  
While it could be argued that Chitnis teaches manual registration of interest content that hasn’t been previously purchased (Paragraphs 0052-0054, user manually enters interest criteria at registration), it could also be argued that Chitnis does not appear to specify the product provision screen that includes a description of a first content, wherein the first content is manually registered by the user as the interest content through the interest content registration interface of the product information provision screen and has not been previously purchased by the user.  However, this is akin to a wish list in which users may manually add (or “register”) an item for sale as a desired item that they don’t own 
Chitnis does not appear to specify exactly how the second content is chosen, only that it is based on the first content.  However, Gerace teaches comparing the first content with a plurality of contents that are able to be provided (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.
Chitnis and Gerace do not appear to specify the determining occurring by the application of the portable communication terminal.  However, Govan teaches a cache of ads on the user device, and an advertisement is chosen from that cache using local software, the advertisement to be shown on a lock screen of the device (Figure 1 Reference 126, Paragraph 0059).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use local software to choose an advertisement from a cache of ads since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Chitnis does not appear to specify exactly how the second content is chosen, only that it is based on the first content.  However, Gerace teaches checking the first content registered as the interest content (Paragraph 0137), setting a priority according to a similarity between the first content and the plurality of contents that are able to be provided through the comparing (Paragraph 0137), and determining the second content among the plurality of contents that are able to be provided according to the set priority (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.
Regarding claim 3, this claim introduces the specific data content of the second content.  It could be argued that Chitnis does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have included any type of data content.  Such data content 
Regarding claim 4, Chitnis does not appear to specify content categories.  However, Gerace teaches the second content has the same category as the first content (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.
Regarding claims 7 and 17-19, Chitnis teaches the first content includes product information (past advertising represents product information), second content, and third content provides an input interface capable of purchasing a product displayed by the second content (Paragraphs 0058, 0065, 0089).
Chitnis does not appear to specify a second content that includes content for a product included in the first content or a product of the same category.  However, Gerace teaches a second content that includes content for a product included in the first content or a product of the same category (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.
Regarding claim 8, Chitnis teaches, in a case where an input for the link interface is received from the user, a reward is saved for the user (Paragraphs 0021, 0076).
Regarding claim 16, Chitnis teaches the reward is usable as payment means in the third content (Paragraphs 0021, 0076).

Claims 5 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328), and further in view of Govan (U.S. Pub No. 2014/0195353), and further in view of Marks (U.S. Pub No. 2001/0051911).
Regarding claim 5, Gerace teaches prioritizing advertisements (Paragraph 0137).  Chitnis and Gerace do not appear to specify the second content includes a plurality of contents, and positions of the plurality of contents are disposed on the first screen or sizes of the plurality of contents are displayed on the first screen are different according to the priority.  However, Marks teaches a plurality of contents, and positions of the plurality of contents are disposed on the first screen or sizes of the plurality of contents are displayed on the first screen are different according to a priority (Paragraphs 0009, 0031, 0032).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to give prioritized size or position to advertising that’s deemed more important, as these advertisements have a greater chance to be successful in promoting sales.
Regarding claim 2, Chitnis teaches the first content includes product information (past advertising represents product information), second content, and third content provides an input interface capable of purchasing a product displayed by the second content (Paragraphs 0058, 0065, 0089).
Chitnis does not appear to specify a second content that includes content for a product included in the first content or a product of the same category.  However, Gerace teaches a second content that includes content for a product included in the first content or a product of the same category (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328), and further in view of Govan (U.S. Pub No. 2014/0195353), and further in view of Ricasta (U.S. Pub No. 2014/0019253).
Regarding claim 6, Gerace teaches prioritizing advertisements (Paragraph 0137).  Chitnis and Gerace do not appear to specify the second content comprising a plurality of contents, the first screen includes a main screen that is displayed when the display is turned on and a sub screen that is displayed according to an up-down or left-right scroll and the plurality of contents are selectively displayed on the main screen or the sub screen.  However, Ricasta teaches the second content comprising a plurality of contents, the first screen includes a main screen that is displayed when the display is turned on and a sub screen that is displayed according to an up-down or left-right scroll and the plurality of contents are selectively displayed on the main screen or the sub screen (Paragraph 0031).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display multiple advertisements instead of just one in order to receive more potential revenue from the showing of the advertisements.
Regarding claim 21, Chitnis teaches the first content includes product information (past advertising represents product information), second content, and third content provides an input interface capable of purchasing a product displayed by the second content (Paragraphs 0058, 0065, 0089).
Chitnis does not appear to specify a second content that includes content for a product included in the first content or a product of the same category.  However, Gerace teaches a second content that includes content for a product included in the first content or a product of the same category (Paragraph 0137).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to prioritize advertising based on similar successful ads in order to have a better chance of each additional content being successful as well.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chitnis (U.S. Pub No. 2015/0310493) in view of Jung (U.S. Pub No. 2016/0006678), and further in view of Gerace (U.S. Pub No. 2006/0282328), and further in view of Govan (U.S. Pub No. 2014/0195353), and further in view of Margiloff (U.S. Pub No. 2004/0186778).
Regarding claim 11, Chitnis and Gerace do not appear to specify checking product information of the first content, searching for the same product as the first content, checking product information of which a price is lower than a price suggested in the first content among the same products as the first content, and determining the checked product information as the second content.  However, Margiloff teaches checking product information of a first content, searching for the same product as the first content, checking product information of which a price is lower than a price suggested in the first content among the same products as the first content, and determining the checked product information as the second content (Paragraphs 0036, 0069-0071).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select advertising based on a best possible price of the advertised product for the user, as this will provide a better chance for the advertisement to be successful at promoting a sale.

Response to Arguments
All arguments are believed to be addressed by the amended grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621